                      Case 2:18-cr-00303-JCM-EJY Document 111 Filed 09/30/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-303 JCM (EJY)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     DUSTIN RANDALL,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant Dustin Randall’s motion for leave to file reply to
               14     the government’s response to the defendant’s sentencing memorandum. (ECF No. 109).
               15            The sentencing hearing for this matter is currently set for October 7, 2020. Defendant’s
               16     request is timely, and having reviewed the record and defendant’s proposed filing, this court
               17     finds good cause to permit additional briefing. (Id.).
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the defendant’s motion
               20     for leave to reply (ECF No. 109) be, and the same hereby is, GRANTED.
               21            DATED September 30, 2020.
               22
                                                                    __________________________________________
               23                                                   UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
